Exhibit 10.1

SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (this “Agreement”) is entered by and
between David M. Shear (“Executive”) and LSB Industries, Inc. (the “Company”)
(collectively, the “Parties”), effective as of December 31, 2015 (“Termination
Date”).

WHEREAS, Executive has resigned from employment with the Company effective
December 31, 2015;

WHEREAS, the parties have agreed to terms of severance benefits in exchange for
a release of claims in a form agreeable to the Company;

WHEREAS, this Agreement sets forth the Parties’ expectations and agreements with
respect to the severance benefits and the release of claims; and,

WHEREAS, in exchange for the severance benefits, Executive desires to release
any and all claims whatsoever, known or unknown, that he has or may have against
the Company, its affiliated entities, and all those entities’ employees and
representatives, as explained more fully below.

NOW, THEREFORE, in exchange for the promises made by one another in this
Agreement, which both parties acknowledge to be valuable promises sufficient to
justify the promises of the other, the Parties agree as follows:

1. Resignation. Effective on the Termination Date the employment relationship
between the Company and Executive will be terminated, and the Company will be
relieved of Executive’s duties in all respects. Executive resigns from any
position as an officer of the Company and as a director, officer, manager,
partner or similar position of each subsidiary or affiliate of the Company.

2. Severance Payments to Executive; Other Consideration.

(a) The Company agrees to pay to Executive a severance payment in the total
amount of $310,000 (the “Severance Payment”). The payment shall be made to
Executive in installments on the 15th of the month as follows;

 

January, 2016

   $ 25,833   

February, 2016

   $ 25,833   

March, 2016

   $ 25,834   

April, 2016

   $ 0   

May, 2016

   $ 0   

June, 2016

   $ 0   

July, 2016

   $ 103,334   

August, 2016

   $ 25,833   

September, 2016

   $ 25,833   

October, 2016

   $ 25,833   

November, 2016

   $ 25,834   

December, 2016

   $ 25,833   

 

Page 1 of 7



--------------------------------------------------------------------------------

provided Executive executes this Agreement and the accompanying General Release,
and Executive does not exercise his statutory right to rescind this Agreement
and the General Release attached as Exhibit A. In the event of Executive’s death
payment will be made to his estate or designee.

(b) The Company will pay to Executive a lump sum payment of $7,131.24 on or
before January 15, 2016, which shall be referred to as “COBRA Supplement”.

(c) The Company will transfer to Executive without charge the 2015 Lexus ES 350
(VIN #################) that he is currently using for business purposes.

(d) All payments shall be subject to withholding for applicable taxes and other
ordinary payroll deductions.

(e) The Company will continue to pay for Executive’s officers and director’s
liability policy covering any claim which may arise as a result of his former
employment with the Company, its affiliates or subdivisions.

(f) The Company will pay to Executive for two weeks of earned but unused
vacation in the amount of $11,923 on or before January 15, 2016.

(g) Executive will be reimbursed for business expenses incurred during his
employment within 14 days of submission of documentation requesting
reimbursement in a form compliant with Company policies. Such request for
reimbursement shall be submitted on or before February 1, 2016.

3. Representation Regarding Severance Obligations. By signing this Agreement
and/or accepting any payment pursuant to this Agreement, Executive is expressly
acknowledging that no other payments, whether salary, bonus, expenses or
otherwise, remain unidentified and payable except for the Severance Payments.
Specifically, Executive acknowledges that as a result of his resignation, any
benefit otherwise payable under the Nonqualified Benefit Agreement dated
January 1, 1992 and amended April 1, 1993 and December 17, 2008 shall become
null and void on the last day of employment, and such agreement shall terminate
with no further payment obligations to the Executive or his beneficiaries
pursuant to the terms of Section 6 of such agreement. Executive also agrees that
his outstanding equity awards which have not been exercised on or before the
Termination Date will be forfeited regardless of whether such awards are vested
or unvested.

4. General Release. As a condition to receiving the Severance Payment and the
COBRA supplement above, Executive will return an executed copy of this Agreement
and the attached General Release within twenty-one (21) days of the date of this
Agreement. By signing this Agreement, Executive is agreeing that once seven
(7) days have passed from the date he signs the Release, he will not attempt to
revoke or rescind the General Release at any time in the future. In addition,
Executive is representing that he fully understands the terms of this Agreement
and the General Release and that he has had an opportunity to seek legal advice
regarding the General Release and this Agreement, if he desires to do so, before
signing these documents. Executive is also representing to the Company that he
has not commenced any action or filed any administrative charge or complaint
against the Company in regard to his

 

Page 2 of 7



--------------------------------------------------------------------------------

employment between the Termination Date and the date he signs the Agreement and
General Release. In the event a change of control (as defined under Section 409A
of the Internal Revenue Code of 1986, as amended), any installments that are
unpaid will be paid in a lump sum on the later of July 15, 2016 or the effective
date of the change of control.

5. Requests to Provide Information and Future Activities and Litigation
Assistance. At any time in the future, if Executive receives any subpoena or
court order to testify or provide information regarding the Company or his past
employment with the Company, Executive will notify the Company at 16 South
Pennsylvania Avenue, P.O. Box 754, Oklahoma City, Oklahoma 73107, Attn:
President in writing within five (5) days of receipt or by email to an address
designated by the Company within twenty-four (24) hours if the subpoena or court
order requires compliance sooner than five (5) days. Further, Executive will not
be employed or otherwise act as an expert witness or consultant, or in any
similar paid capacity in any litigation, arbitrations, administrative
proceedings, governmental inquiries, external investigations or hearings
involving the Company. Upon reasonable notice, Executive will continue to
cooperate with and assist the Company and its representatives and attorneys as
requested with respect to any litigation, arbitrations, administrative
proceedings, governmental inquiries, investigations (both internal and external)
or any other matters concerning or relating to the above by being available for
interviews, depositions and/or testimony in regard to any matters in which he is
or has been involved or with respect to which he has relevant information
without the need for a subpoena. If Executive is required to testify at
deposition and/or trial, Executive will be paid compensation for his preparation
and appearance time in an amount agreed upon by Executive and Company.

6. Confidentiality of Information. Executive agrees that, except with the prior
written consent of the Company or if previously publically disclosed by the
Company, he will not, at any time after the date of this Agreement, make any
independent use of or disclose to any other person or organization, including
any governmental agency, the terms and provisions of this Agreement and the
discussions surrounding it, as well as any of the Company’s confidential,
proprietary information or trade secrets, for a period of twenty-four
(24) months following the Termination Date; provided that this provision does
not bar disclosure of (1) information in the public domain; (2) information
required to be disclosed by law, rule, or regulation; and (3) information
previously disclosed to a third-party by the Company who in turn discloses the
information to Executive. This shall apply to any information which is of a
special and unique value and includes, without limitation, both written and
unwritten information relating to operations and marketing; business planning
and strategies; finance; accounting; costs of providing service; operating and
maintenance costs; and pricing matters. This obligation regarding the Company’s
confidential, proprietary information or trade secrets is in addition to, but
does not replace, any prior agreement between Executive and the Company
regarding confidentiality. This paragraph does not prohibit Executive from
reporting possible violations of federal and/or state law or regulation to any
governmental agency or entity, including, but not limited to the Department of
Justice, the Securities and Exchange Commission, Congress or any agency
Inspector General and/or the Equal Employment Opportunity Commission (or a
similar fair employment practices agency of Executive’s State of residence or
employment) or with other similarly situated employees. Subject to applicable
law, Executive covenants and agrees that Executive shall not in any way publicly
disparage, call into disrepute, or otherwise defame or slander the Company or
any of its subsidiaries, in any manner that would materially damage

 

Page 3 of 7



--------------------------------------------------------------------------------

the business or reputation of the Company or any of its subsidiaries. The
Company covenants and agrees, on behalf of itself and its subsidiaries, that
neither the Company, any of it subsidiaries nor any of the officers or directors
of the Company or any of its subsidiaries shall in any way publicly disparage,
call into disrepute, or otherwise defame or slander Executive. Nothing in this
Section 8 shall preclude or restrict Executive or the Company or any of the
subsidiaries of the Company from making truthful statements, or the Executive’s
retention of documents that he is required to retain or disclose in his capacity
as an employee of the Company, including, without limitation, those that are
required by applicable law, regulation or in connection with a legal process or
proceeding, and making of such statements shall not be in violation of this
Section.

7. Additional Warranties. Executive represents and warrants that as of this date
he has suffered no work related injury with the Company and that he will not
file a claim for worker’s compensation benefits arising from any incident
occurring as of the date of this Agreement. Executive further represents that
this is an individually-negotiated severance agreement as contemplated by the
federal Older Worker Benefit Protection Act and that Executive is not, and will
not hereafter assert that he is, entitled to any greater consideration period or
other information in connection with his waiver of rights under the Age
Discrimination in Employment Act that he has received in this Agreement and the
General Release, including the Notice.

8. Severability. Executive and the Company agree that if any portion of this
Agreement or the General Release or the application of their terms to any person
or circumstance or claim is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement and the General Release, or the
application of such terms to any other persons, circumstances or claims shall
not be affected and that this Agreement and General Release shall continue to be
valid and enforceable to the fullest extent permitted by law.

9. Attorneys. Executive acknowledges that this Agreement is a binding legal
document with legal consequences, and that the Company has suggested that he,
within the time limits identified above, and to the extent he deems necessary or
appropriate, seek competent legal counsel to determine the legal effect of this
Agreement, at his own expense.

10. Transition of Business and Future Activities. Upon receipt of reasonable
notice, Executive agrees that he shall cooperate with and assist the Company in
the transition of any ongoing projects or other job duties or responsibilities,
and take all reasonable steps to ensure that the Company’s interests are not
adversely affected due to the termination of the Parties’ employment
relationship. Upon reasonable notice, Executive shall make himself available to
the Company and the Company’s attorneys, without the necessity of a subpoena or
other process, in connection with any pending or future matter about which he
may have relevant information or regarding which he had direct involvement
because of his prior employment with the Company. Executive will be compensated
for services provided to Company on or after January 1, 2016 pursuant to the
terms of the Independent Contractor’s Agreement between Executive and the
Company dated December 31, 2015.

 

Page 4 of 7



--------------------------------------------------------------------------------

11. Return of Company Property. Executive agrees to return Company property,
including but not limited to, any and all originals and/or paper or electronic
copies of documents or data related to the business of the Company (or its
related persons or entities), computer files, laptop computers, building keys,
and the like, with the exception of automobile currently provided by the Company
for Executive’s business use that will be transferred to Executive under
Section 2(c).

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma, without regard to its choice
of law provisions.

13. Amendments. The Agreement may be amended only by the written agreement
signed by both Executive and a duly authorized representative of the Company.

14. Section 409A. It is intended that this Agreement comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Treasury
regulations and other guidance promulgated or issued thereunder
(“Section 409A”), to the extent that the requirements of Section 409A are
applicable thereto, and after application of all available exemptions, including
but not limited to, the “short-term deferral rule” and the “involuntary
separation pay plan exception,” and the provisions of this Agreement shall be
construed in a manner consistent with that intention. Any provision required for
compliance with Section 409A that is omitted from this Agreement shall be
incorporated herein by reference and shall apply retroactively, if necessary,
and be deemed a part of this Agreement to the same extent as though expressly
set forth herein. To the extent Section 409A is determined to apply to this
Agreement, any reference to the Executive’s termination of employment will mean
a cessation of the employment relationship between the Executive and the Company
which constitutes a “separation from service” as determined in accordance with
Section 409A. If Executive is deemed on the date of termination to be a
“specified employee,” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then with regard to any payment or the providing of any benefit made under this
Agreement, to the extent required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code, and any other payment or the provision of any
other benefit that is required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code, such payment or benefit shall not be made or
provided prior to the earlier of (i) the expiration of the six-month period
measured from the date of Executive’s “separation from service” or (ii) the date
of death. On the first day of the seventh month following the date of
“separation from service,” or if earlier, on the date of death, all payments
delayed pursuant to this subparagraph and Section 409A (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

In addition, for purposes of applying the provisions of Section 409A to this
Agreement, each separately identified amount to which an Executive is entitled
under this Agreement shall be treated as a separate payment within the meaning
of Section 409A, and any series of installment payments under this Agreement,
including installment payments set forth in Section 2(a), shall be treated as a
right to a series of separate payments under Section 409A, including Treas. Reg.
Section 1.409A-2(b)(2)(iii). The Company shall not have any liability to
Executive with respect to tax obligations that result under any tax law and
makes no representation with respect to the tax treatment of the payments and/or
benefits provided under this Agreement.

 

Page 5 of 7



--------------------------------------------------------------------------------

15. Successors.

(a) Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether direct or indirect, by purchase, merger, reorganization,
sale, transfer of stock, consolidation or otherwise) to all or substantially all
of the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no succession had taken place. As
used in this Agreement, “Company” means the Company as herein defined, and any
successor to its or the Company’s business and/or assets (by merger, purchase or
otherwise) which executes and delivers the agreement provided for in this
Section 15 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(b) Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits under this Agreement, which may be transferred only by will
or the laws of descent and distribution. Upon Executive’s death, this Agreement
and all rights of Executive under this Agreement shall inure to the benefit of
and be enforceable by Executive’s beneficiary, or personal or legal
representatives, or estate, to the extent any such person succeeds to
Executive’s interests under this Agreement. In the event of Executive’s death or
a judicial determination of his incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to his estate or other
legal representative(s). If Executive should die following his date of
termination while any amounts would still be payable to him under this Agreement
if he had continued to live, unless otherwise provided, all such amounts shall
be paid in accordance with the terms of this Agreement to his beneficiary or
personal or legal representatives or estate.

[REMAINDER OF PAGE INTENTIONALLY BLANK.]

 

Page 6 of 7



--------------------------------------------------------------------------------

The Parties to this Agreement have read the foregoing agreement and fully
understand each and every provision contained herein. The Parties agree that
this Agreement, together with the General Release, constitutes the entire
agreement between Executive and the Company, except for the terms and provisions
of his Employment Agreement that remain in full force and effect. The Parties
have executed this Agreement on the dates shown below.

EXECUTIVE

 

/s/ David M. Shear

    Dated:  

December 30, 2015

David M. Shear       COMPANY       LSB INDUSTRIES, INC.       By:  

/s/ Daniel D. Greenwell

    Dated:  

December 31, 2015

  Daniel D. Greenwell         President/CEO      

 

Page 7 of 7



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

NOTICE. Various laws, including Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Pregnancy Discrimination Act of 1978, the Equal
Pay Act, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Employee Retirement Income Security Act and the Veterans Reemployment Rights Act
(all as amended from time to time), prohibit employment discrimination based on
sex, race, color, national origin, religion, age, disability, eligibility for
covered employee benefits and veteran status. You may also have rights under
laws such as the Older Worker Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Safety and Health Act and other federal,
state and/or municipal statutes, orders or regulations pertaining to labor,
employment and/or employee benefits. These laws are enforced through the United
States Department of Labor, including the Equal Employment Opportunity
Commission, and various state and municipal labor departments, fair employment
boards, human rights commissions and similar agencies.

The federal Older Worker Benefit Protection Act requires that you have at least
twenty-one (21) days, if you want it, to consider whether you wish to sign a
release such as this one in connection with a special, individualized severance
package. You have until the close of business twenty-one (21) days from the date
you receive this General Release to make your decision. You may not sign this
General Release until, at the earliest, your official date of separation from
employment.

BEFORE EXECUTING THIS GENERAL RELEASE YOU SHOULD REVIEW THESE DOCUMENTS
CAREFULLY AND CONSULT WITH YOUR ATTORNEY.

You may revoke this General Release within seven (7) days after you sign it and
it shall not become effective or enforceable until that revocation period has
expired. If you do not accept the severance package and sign and return this
General Release, or if you exercise your right to revoke the General Release
after signing it, you will not be eligible for the special, individualized
severance package. Any revocation must be in writing and must be received by LSB
Industries, Inc., 16 South Pennsylvania Avenue, P.O. Box 754, Oklahoma City, OK
73107, Attn: President within the seven-day period following your execution of
this General Release.

 

 

 

A-1



--------------------------------------------------------------------------------

GENERAL RELEASE

In consideration of the special, individualized severance package offered to me
by LSB Industries, Inc., I hereby release and discharge LSB Industries, Inc. and
its predecessors, successors, affiliates, parent, subsidiaries and partners and
each of those entities’ employees, officers, directors and agents (hereafter
collectively referred to as the “Company”) from all claims, liabilities,
demands, and causes of action, known or unknown, fixed or contingent, which I
may have or claim to have against the Company either as a result of my past
employment with the Company and/or the severance of that relationship and/or
otherwise, and hereby waive any and all rights I may have with respect to and
promise not to file a lawsuit to assert any such claims, provided that nothing
contained in this General Release shall constitute a release of the Company from
any obligations it may have to the undersigned (a) this Severance and Release
Agreement,; or (b) relating to any rights of indemnification and/or defense
under the Company’s certificate of incorporation, bylaws, or coverage under
officers and directors insurance.

This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Pregnancy
Discrimination Act of 1978, the Equal Pay Act, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, the Employee Retirement Income Security Act or
1974 and the Veterans Reemployment Rights Act (all as amended from time to
time). This General Release also includes, but is not limited to, any rights I
may have under the Older Workers Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Safety and Health Act and any other
federal, state and/or municipal statutes, orders or regulations pertaining to
labor, employment and/or employee benefits. This General Release also applies to
any claims or rights I may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any express or implied employment contracts, and
to any claims I may have against the Company for fraudulent inducement or
misrepresentation, defamation, wrongful termination or other retaliation claims
in connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.

It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I may have against the Company which arise after
the date I execute this General Release.

I have carefully reviewed and fully understand all the provisions of the
Agreement and General Release, including the foregoing Notice. I have not relied
on any representation or statement, oral or written, by the Company or any of
its representatives, which is not set forth in those documents.

Except as noted above, the Agreement and this General Release, including the
foregoing Notice, set forth the entire agreement between me and the Company with
respect to this subject. I understand that my receipt and retention of the
separation benefits covered by the Agreement are contingent not only on my
execution of this General Release, but also on my with my obligations that
survive and continue in effect in accordance with this Agreement. I acknowledge
that the Company gave me twenty-one (21) days to consider whether I wish to
accept or reject the

 

A-2



--------------------------------------------------------------------------------

separation benefits I am eligible to receive under the Agreement in exchange for
this General Release. I also acknowledge that the Company advised me to seek
independent legal advice as to these matters, if I chose to do so. I hereby
represent and state that I have taken such actions and obtained such information
and independent legal or other advice, if any, that I believed were necessary
for me to fully understand the effects and consequences of the Agreement and
General Release prior to signing those documents.

Dated this 30th day of December, 2015.

 

 

/s/ David M. Shear

  David M. Shear

 

A-3